Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered August 31, 1990, which, inter alia, denied defendants’ cross-motion for summary judgment, unanimously affirmed, with costs.
There are material issues of fact with respect to their ownership or control of the area where plaintiff Otto Nordquist slipped and fell. Even absent evidence that defendants repaired the pathway in question, issues of fact remain with respect to whether this pathway was developed or used exclusively to benefit the land admittedly owned by defendant Piccadilly Hotel Company, such that a duty would arise to maintain it in a reasonably safe condition by virtue of a special use or benefit (Balsam v Delma Eng’g Corp., 139 AD2d 292, lv dismissed in part 73 NY2d 783). Concur—Rosenberger, J. P., Ellerin, Kupferman, Asch and Smith, JJ.